MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                      FILED
regarded as precedent or cited before any                              Sep 13 2018, 9:15 am

court except for the purpose of establishing                               CLERK
the defense of res judicata, collateral                                Indiana Supreme Court
                                                                          Court of Appeals
                                                                            and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Barbara J. Simmons                                       Curtis T. Hill, Jr.
Oldenburg, Indiana                                       Attorney General of Indiana
                                                         James B. Martin
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Tara D. Parham,                                          September 13, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-004
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Alicia A. Gooden,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         49G21-1703-CM-9701



Vaidik, Chief Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-004 | September 13, 2018              Page 1 of 7
                                          Case Summary
[1]   Tara Parham appeals her conviction for resisting law enforcement, arguing that

      her resistance was a justified response to an officer’s unlawful use of excessive

      force. Because the evidence is sufficient to support the trial court’s conclusion

      that the officer was lawfully engaged in the execution of his duties when

      Parham resisted, we affirm her conviction.



                            Facts and Procedural History
[2]   On March 9, 2017, the Indianapolis Metropolitan Police Department SWAT

      team, including Officer Brett Bousema, executed a high-risk, no-knock search

      warrant for drugs, money, and guns at a house located at 4305 N. Irvington

      Avenue in Indianapolis. According to Officer Bousema, a full-time SWAT

      team officer, high-risk, no-knock search warrants are used for locating a person

      who has committed a robbery or murder, or when searching for evidence of

      guns or drugs. To ensure officer safety during the execution of the warrant, the

      IMPD SWAT team planned to secure the area surrounding the house. This

      included detaining people outside the house because the house was believed to

      be associated with drugs. Houses associated with drugs “have a lot of activity .

      . . suspects, or customers that are coming and going outside those homes,

      frequently when we arrive.” Tr. p. 6.


[3]   When the IMPD SWAT team arrived, sometime between 6:00 and 8:00 p.m.,

      there were “at least five or six people” outside the house. Id. at 9. Officer


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-004 | September 13, 2018   Page 2 of 7
      Bousema, equipped with tactical gear and dressed in full police uniform,

      approached the house and used a thirty-five-pound cylinder-shaped ram to force

      the door open. After opening the door, Officer Bousema heard someone yelling

      and turned to see who it was. It was Parham standing in the small, shared yard

      between the driveway of the house located at 4305 N. Irvington Avenue and the

      driveway of her mother’s house next door. Parham was yelling “something

      about the police putting their hands on her.” Id. at 10. Officer Bousema saw

      that no other officers could deal with her because of the number of people

      outside the house, so he approached Parham with his weapon drawn. As he

      approached Parham, Officer Bousema ordered her to “get on the ground.” Id.

      at 11. The other officers were able to get everyone else outside the house on the

      ground. But Parham ignored Officer Bousema’s command and instead

      continued yelling. Officer Bousema told Parham at least three times to “get on

      the ground,” but each time she refused to comply. Id. at 13.


[4]   At this point, Officer Bousema grabbed Parham’s jacket and pulled her to the

      ground. After Parham went to her hands and knees, she tried to stand up and

      Officer Bousema pushed her onto her right side. Once Parham was on her side,

      Officer Bousema noticed a gun in her right-back waistband. Officer Bousema

      holstered his gun and used his weight to keep Parham on her side so he could

      remove Parham’s gun from her waistband. Officer Bousema tossed her gun a

      few feet away and pulled Parham in the opposite direction. Officer Bousema

      continued using his body weight to keep Parham on the ground because she

      was still attempting “to twist and pull away, get away from [Officer Bousema],


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-004 | September 13, 2018   Page 3 of 7
      and stand up.” Id. at 14. Officer Bousema told Parham to stop resisting and

      put her hands behind her back, but, once again, she refused to comply.


[5]   After Parham continued to struggle against his efforts to get her on her

      stomach, Officer Bousema hit her three times with his fist in her midsection “to

      get pain compliance.” Id. at 15. But Parham still did not stop; rather, she

      continued screaming and tried to get up again using her legs and hands to push

      off the ground and twist out from underneath Officer Bousema. Eventually

      Officer Bousema was able to get Parham onto her stomach and get her arms

      behind her back. Another officer approached and handed Officer Bousema zip

      ties to detain Parham. Officer Bousema was able to get one of Parham’s hands

      in the restraints but then she pulled her other hand away and tucked it

      underneath her. Officer Bousema pulled Parham’s hand behind her back again

      before he was finally able to get both of her hands in the restraints.


[6]   The State charged Parham with resisting law enforcement, as a Class A

      misdemeanor.1 After a bench trial, the trial court found Parham guilty.


[7]   Parham now appeals.




      1
       Parham was also charged with carrying a handgun without a license, as a Class A misdemeanor, but the
      State dismissed that charge before trial.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-004 | September 13, 2018             Page 4 of 7
                                   Discussion and Decision
[8]   Parham argues that there is insufficient evidence to sustain her conviction.

      When reviewing sufficiency-of-the-evidence claims, we neither reweigh the

      evidence nor judge the credibility of witnesses. Willis v. State, 27 N.E.3d 1065,

      1066 (Ind. 2015). We will only consider the evidence supporting the judgment

      and any reasonable inferences that can be drawn from the evidence. Id. A

      conviction will be affirmed if there is substantial evidence of probative value

      supporting each element of the offense such that a reasonable trier of fact could

      have found the defendant guilty beyond a reasonable doubt. Id. Finally, we

      consider conflicting evidence most favorably to the trial court’s ruling. Id. at

      1066-67.


[9]   The State alleged that Parham knowingly or intentionally forcibly resisted,

      obstructed, or interfered with a law-enforcement officer while the officer was

      lawfully engaged in the execution of his duties. Appellant’s App. Vol. II p. 21;

      see also Ind. Code. § 35-44.1-3-1(a)(1). Parham does not dispute that she

      forcibly resisted. See Appellant’s Br. pp. 6-7, 13-14. Rather, she argues that her

      resistance was a justified response to Officer Bousema’s unlawful use of

      excessive force. Id. at 10. 2




      2
        In certain parts of her brief Parham suggests that her resistance was merely passive. See Appellant’s Br. pp.
      9, 14. However, she admits that she “attempted to stand up,” “attempted to twist her body by her hips and
      legs to try and get out from underneath [Officer Bousema],” “tried to use her legs and hands to push off the
      ground as she twisted to try to get out from underneath the officer’s weight,” and “attempted to place one
      hand underneath her body [as] [Officer Bousema] placed her in zip tie handcuffs.” Id. at 6-7. This is more

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-004 | September 13, 2018                   Page 5 of 7
[10]   An officer is not lawfully engaged in the execution of his duties when he uses

       unconstitutionally excessive force. Love v. State, 73 N.E.3d 693, 697 (Ind.

       2017). Claims that law-enforcement officers have used excessive force are

       analyzed under the Fourth Amendment to the United States Constitution and

       its reasonableness standard. Id. The reasonableness inquiry in an excessive-

       force case is an objective one; the question is whether the officers’ actions are

       objectively reasonable in light of the facts and circumstances confronting them,

       without regard to their underlying intent or motivation. Id. When law-

       enforcement officers execute a search warrant, safety considerations require that

       they secure the premises, which may include detaining current occupants.

       Shotts v. State, 53 N.E.3d 526, 536 (Ind. Ct. App. 2016), trans denied. By taking

       “unquestioned command of the situation,” the officers can search without fear

       that occupants, who are on the premises and able to observe the course of the

       search, will become disruptive, dangerous, or otherwise frustrate the search. Id.

       The word “occupant” means anyone who is in the immediate vicinity of the

       premises to be searched when the search is executed. Id.


[11]   In this case, Officer Bousema could lawfully detain Parham because she was in

       the immediate vicinity of the house located at 4305 N. Irvington Avenue when

       officers were executing a high risk, no-knock search warrant.3 The question is




       than enough to prove forcible resistance. See Walker v. State, 998 N.E.2d 724, 727 (Ind. 2013); see also Lopez v.
       State, 926 N.E.2d 1090, 1094 (Ind. Ct. App. 2010), trans. denied.
       3
        Parham briefly suggests that her yelling about police “putting hands on her” was protected political speech.
       Appellant’s Br. p. 12 n.4. However, Parham does not make an argument as to why her yelling is a defense to

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-004 | September 13, 2018                     Page 6 of 7
       whether the steps Officer Bousema took to detain Parham were objectively

       reasonable in light of the facts and circumstances confronting him. Officer

       Bousema testified that it was dark outside when he arrived. Immediately after

       opening the door of the house, he heard Parham yelling and saw her standing

       approximately fifty feet away from him. Officer Bousema approached Parham

       and asked her at least three times to get on the ground, but she did not comply.

       Instead, Parham continued yelling and refused to comply. Officer Bousema

       had to pull Parham to the ground, remove her gun, hit her three times with his

       fist in her midsection, and cuff her before she eventually complied. During the

       entire incident, Parham struggled with Officer Bousema. The trial court found

       that the steps Officer Bousema took to detain Parham were reasonable because

       there were multiple people around while he was executing a high-risk, no-knock

       search warrant at night, looking for evidence of drugs, money, and guns, and

       the “[officers] don’t know who else out there may have a weapon that could

       [be] use[d] . . . against them.” Tr. pp. 34, 67, 69. This evidence is sufficient to

       support the trial court’s conclusion that Officer Bousema was lawfully engaged

       in the execution of his duties when Parham resisted. Therefore, we affirm

       Parham’s conviction for resisting law enforcement.


[12]   Affirmed.

       Riley, J., and Kirsch, J., concur.




       resisting law enforcement. Notably, the case Parham cites, Jordan v. State, 37 N.E.3d 525 (Ind. Ct. App.
       2015), addresses how political speech may be a defense to disorderly conduct, not resisting law enforcement.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-004 | September 13, 2018                 Page 7 of 7